Exhibit 10.1

 

AIR LEASE CORPORATION HONG KONG LIMITED

AND

THE EMPLOYEE

 

 

EMPLOYMENT CONTRACT

 

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 6th day of June 2019

BETWEEN:

AIR LEASE CORPORATION HONG KONG LIMITED whose registered office is at Air Lease
Corporation Hong Kong Limited, Room 702, 7/F Fu Fai Commercial Centre 27 Hillier
Street, Sheung Wan, Hong Kong (the “Company”) and

JIE CHEN of Suite 25, 18/F Four Seasons Place Hong Kong, 8 Finance Street,
Central, Hong Kong (the “Employee”).

IT IS AGREED that the Company shall employ the Employee on the following terms
and conditions:

 

1.

Period of Employment

 

1.1.

Subject to the approval of a work visa from the Hong Kong Immigration
Department, the employment under this Agreement shall start on July 1, 2019 (or
a later date as agreed by the parties), which shall also be the date from which
the Employee’s period of continuous employment shall be calculated subject to
the provisions below. Subject to the terms in paragraph 2 below, the employment
shall be for an indefinite period and shall continue until either party
terminates this Agreement by giving the other party not less than two months’
prior written notice or payment of wages in lieu of two months’ prior written
notice.

 

2.

Duties

 

  2.1.

The Employee shall serve as a Director and the President of the Company and
perform the duties as set out in Schedule 1 to this agreement, or such other
capacity as the Board or the Supervisor (as defined below) may determine from
time to time. The Employee shall at all times comply with the lawful and
reasonable directions of the Supervisor, the Company and the Board.

 

  2.2.

The Employee’s normal place of work while in Hong Kong shall be the Company’s
office or such other place the Company or any Associated Company may reasonably
determine from time to time within Hong Kong. The Employee will be required to
travel outside of Hong Kong from time to time.

 

  2.3.

The Employee shall familiarise himself, and comply, with all policies,
procedures, rules or codes of conduct in force from time to time, including
those with respect to confidentiality and intellectual property, which the
Company shall reasonably determine are necessary for the proper functioning of
its business, and at all times conduct himself in accordance with those rules or
codes of conduct in addition to his fiduciary and common law duties.

 

  2.4.

The Employee shall report to the Board and the Supervisor immediately upon
becoming aware of: (i) his own wrongdoing and any wrongdoing or proposed
wrongdoing of any other employee, director or contractor of the Company or other
person performing services on behalf of the Company which might materially
damage the interests of the Company (or any Associated Company); and (ii) any
allegations of impropriety made against him made by a third party.

 

                        1



--------------------------------------------------------------------------------

3.

Salary

 

  3.1.

The Company shall pay the Employee during his employment a gross salary of USD
$558,000 per annum subject to MPF contribution deductions. Salary shall be paid
by 12 equal monthly instalments in arrears by credit transfer to the Employee’s
bank account in Hong Kong in US dollars and in accordance with local laws and
regulations.

 

  3.2.

The Company shall review the Employee’s remuneration annually.

 

4.

Mandatory Provident Fund

 

  4.1.

Subject to the exemptions set out in the Mandatory Provident Fund Ordinance, the
Employee shall be eligible to be enrolled in the Company’s Mandatory Provident
Fund subject to the terms of the scheme in force from time to time and to the
right of the trustee to vary, amend or discontinue the scheme at any time. For
the avoidance of doubt, the Company’s Mandatory Provident Fund shall not form
any part of this Agreement.

 

  4.2.

The Employee’s and the Company’s mandatory contributions shall each be 5% of the
Employee’s monthly relevant income, subject to the statutory monthly cap which
is currently at HK$1,500. The Company shall not be required to make additional
or voluntary contribution to the Company’s Mandatory Provident Fund.

 

5.

Statutory Leave

 

  5.1.

The Employee shall be entitled to the statutory holidays and leave under Hong
Kong law.

 

6.

Expenses

 

  6.1.

The Company shall reimburse the Employee for all reasonable travelling, local
business transportation and similar out-of-pocket business expenses incurred in
the discharge of his duties subject to the provision of receipts and invoices in
accordance with the Company’s expenses policy in force from time to time.

 

7.

Termination

 

  7.1.

The Company may terminate the employment with immediate effect at any time
without notice or payment in lieu of notice if the Employee:

 

  7.1.1.

commits any serious or persistent breach or non-observance of the terms and
conditions of this Agreement;

 

  7.1.2.

is guilty of gross misconduct or gross negligence in connection with or
affecting the business or affairs of the Company or any Associated Company;

 

  7.1.3.

wilfully disobeys a lawful and reasonable order;

 

  7.1.4.

is guilty of fraud or dishonesty;

 

  7.1.5.

is convicted of a criminal offence (other than a road traffic offence for which
a non-custodial penalty is imposed); or

 

  7.1.6.

is otherwise justified to be dismissed summarily in accordance with section 9 of
the Employment Ordinance.

 

  7.2.

On termination the Employee shall:

 

  7.2.1.

at the request of the Board immediately resign from any office or directorship
held by him in the Company without claim for compensation (without prejudice to
any claims he may have for damages for breach of this Agreement) and in the
event of his failure to do so the Company is irrevocably authorised to appoint
some person in his name and on his behalf to sign and deliver such resignations
to the Board;

 

                        2



--------------------------------------------------------------------------------

  7.2.2.

immediately repay all outstanding debts due to the Company and the Company is
hereby authorised to deduct from any monies due to the Employee a sum in
repayment of all or any part of any such debts;

 

  7.2.3.

return to the Company all property which is in the Employee’s possession or
custody or under the Employee’s control, belonging to the company, including
without limitation, mobile phones, laptops, passes, keys, credit cards, business
equipment, documents, computer discs and data, all items containing Confidential
Information, and all copies and duplicates of such items, whether in a physical
or electronic form (and informing the Company of the passwords as applicable);
and

 

  7.2.4.

shall not at any time thereafter make any untrue or misleading statement
concerning the business or affairs of the Company or any Associated Company nor
represent himself or permit himself to be held out as being in any way connected
with or interested in the business of the Company or any Associated Company
(except as a former employee).

 

8.

Confidentiality and Intellectual Property

 

  8.1.

Employee agrees to comply with the Employee Handbook, including, without
limitation, the restrictions and requirements with respect to confidentiality
and intellectual property.

 

9.

Data Protection

 

  9.1.

The Company may use your personal data, including by carrying out, without
notice, ongoing monitoring of communications (including emails (sent using work
accounts), voicemail and telephone calls), Internet and Intranet usage records
and paper correspondence, prior to, during and after employment or engagement,
for the following purposes: equal opportunities monitoring, the administration
and operation of IT systems, to carry out employment, Human Resource and
compliance functions, and otherwise in connection with the performance of your
employment contract, for the purposes of the Company’s legitimate interests or
as required by law.

 

  9.2.

Further details of the Company’s processing of data relating to the Employee can
be found in the Employee Handbook (if any) in force from time to time. Subject
to Clause 2.4, this Notice is non-contractual and does not form part of your
employment terms and conditions.

 

10.

Miscellaneous

 

  10.1.

Subject to the approval of an appropriate and valid work visa from the Hong Kong
Immigration Department and such work visa remaining valid and in effect, the
Employee warrants that he has lawful authority to work in Hong Kong or that he
will have such authority before commencing his employment and that by entering
into this Agreement he is not and will not be in breach of any express or
implied term of any contract court order or any other legal obligation.

 

  10.2.

The Company shall be entitled at any time during the employment to set off
and/or make deductions of monies due to the Company, in respect of any
overpayment debt or other monies due from him, from the Employee’s salary or
other sums due to him to the extent permitted by law.

 

                        3



--------------------------------------------------------------------------------

  10.3.

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Ordinance to enforce any term of this Agreement.

 

11.

Definitions and interpretation

 

  11.1.

In this Agreement unless the context otherwise requires

 

  11.1.1.

“ALC USA” means Air Lease Corporation whose registered office is 2140 S. Dupont
Highway Camden, DE 19934.

 

  11.1.2.

“Associated Company” means any company which is a holding company or a
subsidiary of the Company or a subsidiary of the Company’s holding company and
“holding company” and “subsidiary” shall have the meanings given by s.2 of the
Companies Ordinance (or as amended from time to time); and

 

  11.1.3.

“Board” means the Board of Directors for the time being of the Company including
any duly appointed committee thereof or the directors present at a meeting of
the directors of the Company at which a quorum is present but excluding the
Employee.

 

  11.1.4.

“Supervisor” means the Board of Directors of ALC USA, the Executive Chairman of
the Board of Directors of ALC USA and the Chief Executive Officer and President
of ALC USA.

 

  11.2.

In this Agreement, the headings are for convenience only and shall not affect
its construction or interpretation. References to clauses are references to
clauses in this Agreement and references to a person shall where the context
permits include reference to a corporate body or an unincorporated body of
persons. Any word which denotes the singular shall where the context permits
include the plural and vice versa and any word which denotes the masculine
gender shall where the context permits include the feminine and/or the neuter
genders and vice versa. Any reference to a statutory provision shall be deemed
to include a reference to any statutory amendment modification or re-enactment.

 

  11.3.

Any amendments to this Agreement shall only be valid if set out in writing and
signed by both parties. The Company reserves the right to amend or replace any
term of this Agreement and any such amendments shall be notified to you in
writing.

 

  11.4.

This Agreement shall be governed by Hong Kong law and is subject to the
exclusive jurisdiction of the Hong Kong Courts.

 

SIGNED by    )    for and on behalf of Air Lease    )    /s/ Peter Yiap
Corporation Hong Kong Limited    )    in the presence of:    )    SIGNED by    )
   Jie Chen    )    /s/ Jie Chen in the presence of:    )   

 

                        4



--------------------------------------------------------------------------------

SCHEDULE 1

POSITION DESCRIPTION

President, Air Lease Corporation Hong Kong Limited

Supervisor – Board of Directors and the Executive Chairman of the Board of and
the Chief Executive Officer and President of ALC.

The Employee is responsible for leading Air Lease Corporation Hong Kong
Limited’s and Air Lease Corporation Hong Kong Leasing Limited’s business, which
includes sales and marketing efforts in Asia and the development and execution
of the long-term strategy in the region. The position involves the growth of the
business in Asia and requires leadership in developing new and existing markets
in China, Hong Kong, Indonesia, Japan, Macau, Malaysia, Mongolia, Myanmar,
Thailand, Taiwan and Vietnam.

These duties are subject to change.

 

                        5